                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          v.                       )
                                   )           CRIMINAL ACTION
CARLOS CONCEPCION,                 )           No. 07-10197-WGY
                                   )
               Defendant.          )
___________________________________)


YOUNG, D.J.                                     October 1, 2019

                         MEMORANDUM & ORDER

     The Court here considers the motion of Carlos Concepcion

(“Concepcion”) for resentencing under the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (“First Step

Act”).    Def.’s Mot. Imposition Reduced Sentence Section 404

First Step Act (“Def.’s Mot. Reduced Sentence”), ECF No. 69.

The motion requires the Court to consider the reach of section

404 of that Act.

I.   Prior Proceedings

     In 2009, this Court sentenced Concepcion to 228 months of

incarceration followed by eight years of supervised release

pursuant to section 3553(a) of title 18 of the United States

Code.    Order, ECF No. 38.

     The Court sentenced Concepcion for the offense of

possession with the intent to distribute five or more grams of



                                 [1]
cocaine base under 21 U.S.C. § 841(a)(1).    See id.; Criminal

Compl., ECF No. 1.    In his plea, Concepcion admitted that he

sold 13.8 grams of crack cocaine, a form of cocaine base.

Change Plea Tr. 17:1-15, ECF No. 42; see DePierrre v. United

States, 564 U.S. 70, 78, 89 (2011).

      The statutory term of incarceration for this offense at the

time of his sentencing was between a mandatory five years and

forty years.    21 U.S.C. § 841(b)(1)(B)(iii) (2009) (amended

2010); see also Def.’s Mot. Reduced Sentence 3; Govt.’s Resp.

Def.’s Mot. Relief First Step Act (“Govt.’s Resp.”) 2, ECF No.

78.   The statutory term of incarceration for this offense when

the defendant had a prior felony drug conviction, as Concepcion

did, was from a mandatory minimum of ten years to life.     21

U.S.C. §§ 841(b)(1)(B), 851; see also Def.’s Mot. Reduced

Sentence 3; Govt.’s Resp. 2.

      Concepcion’s designation as a career offender under the

Sentencing Guidelines further impacted his sentence.    See

Concepcion PSR 6; Concepcion Sentencing Tr. 8:7-11, 14:11-14,

ECF No. 43.    A defendant is a career offender under the

Sentencing Guidelines if (1) he “was at least eighteen years old

at the time [he] committed the . . . offense of conviction,” (2)

the “offense of conviction is a felony that is either a crime of

violence or a controlled substance offense,” and (3) he “has at




                                 [2]
least two prior felony convictions of either a crime of violence

or a controlled substance offense.”     U.S.S.G. § 4B1.1(a).

      At the time that this Court sentenced him, Concepcion had

prior convictions for, among other offenses, a qualifying drug

offense, armed robbery, armed carjacking, and assault and

battery with a dangerous weapon.   Concepcion PSR 12-13.     These

prior convictions designated him as a career offender.       See id.

at 16; Concepcion Sentencing Tr. 8:7-11, 14:11-14.     The

applicable guideline range for a career offender whose offense

of conviction has a maximum sentence of life, which Concepcion’s

did in 2009, is 262 to 327 months.     See Concepcion Sentencing

Tr. 22:13-25; Def.’s Mot. Reduced Sentence 2; Govt.’s Resp. 1,

4, 7.

II.   Application of the Fair Sentencing Act

      Today, after the passage of the Fair Sentencing Act of

2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010), the maximum

sentence for Concepcion’s base offense with a prior felony drug

conviction is thirty years.    See 21 U.S.C. §§ 841(b)(1)(C), 851.

      The applicable guideline range for a career offender whose

offense of conviction has a maximum sentence of thirty years is

188 to 235 months.   See U.S.S.G. § 4B1.1(a); Def.’s Mot. Reduced

Sentence 7; Govt.’s Resp. 6.   This range still encompasses

Concepcion’s 2009 228-month sentence.     If, however, due to

intervening developments and jurisprudence, Concepcion is no


                                 [3]
longer a career offender, his guideline range today would be

significantly lower, no longer encompassing his 228-month

sentence.    See Counseled Reply Govt.’s Opp’n Pro Se Mot. Relief

First Step Act, Request Hearing (“Reply”) 8, ECF No. 82.

III. Analysis

     Concepcion argues that, given the relationship of the

sentence imposed to the original and now revised sentencing

guidelines, proportionality and fairness warrant resentencing.

Def.’s Mot. Reduced Sentence 7.    He also proffers a somewhat

convoluted argument that, after Amendment 798 to the Sentencing

Guidelines, he is no longer a career offender and should be

resentenced on that basis.    See Reply 7-8, ECF No. 82.   The

Court addresses these issues in order.

     A.     Section 404 of the First Step Act

     Section 404 of the First Step Act (“Section 404”) states

that a district court that sentenced a defendant for a crime

whose statutory penalties the Fair Sentencing Act modified “may

. . . impose a reduced sentence as if sections 2 and 3 of the

Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.”    First Step Act § 404(b).   The

First Step Act further specifies that nothing in Section 404

“shall be construed to require a court to reduce any sentence.”

Id. § 404(c).




                                  [4]
     The Government agrees that “[b]ecause the Fair Sentencing

Act reduces Concepcion’s mandatory penalties and his guideline

range, this Court may consider whether to reduce his sentence.”

Govt.’s Resp. 4.

     The Government emphasizes, however, that Concepcion’s 2009

sentence is still within the authorized range after the passage

of the Fair Sentencing Act.    Id. at 6-8.   This logic persuades

the Court.   If Concepcion came before the Court today and the

Court considered only the changes in law that the Fair

Sentencing Act enacted, his sentence would be the same.

     B.   Proportionality

     At the time of his sentencing, Concepcion’s sentence was

almost three years below the floor of the then-applicable

guideline range.    See Def.’s Mot. Reduced Sent. 2; see also

Govt.’s Resp. 1.    Today, his 228-month sentence approaches the

top of the applicable guideline range (if he remains a career

offender).   Concepcion argues that, at a minimum, he ought be

resentenced so that his sentence bears the same proportional

relationship to the present guidelines framework as it did when

he was sentenced.    Def.’s Mot. Reduced Sent. 6-7; Reply 6-7.

     This Court disagrees.    Concepcion’s original sentence was

carefully crafted to apply the factors in section 3553(a) of

title 18 of the United States Code.    The Court fully explained

the reasons for the sentence at the time it was imposed.     To


                                 [5]
grope for some sort of “proportionality” to mere guidelines is

to exalt their importance beyond the influence they actually

played at the time of sentencing.      In this Court, the statutory

factors and the nuanced, fact- and case-specific arguments of

counsel are, and have been since United States v. Booker, 543

U.S. 220 (2005), the major determinants of a criminal sentence.

Today, the Sentencing Guidelines are precisely that --

guidelines.    United States v. West, 552 F. Supp. 2d 74, 79 (D.

Mass. 2008).   Even then, the Court routinely consults the

available databases of sentences actually imposed for like

crimes better to determine the weight to be attributed to the

sentencing guidelines.    The sentence imposed on Concepcion was

fair and just.    It remains so today.

     C.   Amendment 798

     Concepcion seems also to argue that the Court should

resentence him to consider the Sentencing Commission’s changes

to the career offender guideline in Amendment 798.     Reply 7-8;

see generally U.S.S.G. §§ 4B1.1-4B1.2; United States Sentencing

Comm’n, United States Sentencing Manual Suppl. App. C, Amend.

798, at 118-24 (Nov. 1, 2018) (“Amendment 798”).

     To the extent that Concepcion requests that the Court

resentence him under the First Step Act to consider Amendment

798, his entreaty is unavailing as Section 404 does not

authorize such relief.


                                 [6]
     To begin with, when it applies, Section 404 does not

authorize a plenary resentencing.     This Court understands

section 3582(c)(1)(B) of title 18 of the United States Code to

provide the basis for relief pursuant to Section 404.    See

United States v. Martinez, No. 04-cr-48-20-JSR, 2019 U.S. Dist.

LEXIS 98220, at *9-10 (S.D.N.Y. June 10, 2019) (concluding that

3582(c)(1)(B) provides authority for motions under First Step

Act as that section applies when a statute lowers an applicable

sentencing range).   Section 3582(c)(1)(B) specifies that a court

may not resentence a defendant for any reason except “to the

extent otherwise expressly permitted by statute.”    18 U.S.C.

§ 3582(c)(1)(B); see also United States v. Holmes, No. 02-24,

2019 U.S. Dist. LEXIS 139324, *16-17 (D.D.C. Aug. 17, 2019)

(“Section 404(b) permits an adjustment to an otherwise final

sentence only as expressly authorized . . . and does not entitle

a defendant to a plenary resentencing hearing.”).    But see

United States v. Payton, No. 07-20498-1,3 2019 U.S. Dist. LEXIS

110292, at *10-11 (E.D. Mich. July 2, 2019) (declining to “turn

a blind eye to the changes in the law and Guidelines which have

gone into effect since 2008” when resentencing under Section

404).

     The First Circuit has not addressed whether a court facing

a motion under Section 404 may consider any intervening changes




                                [7]
in the law other than those made by the Fair Sentencing Act.

The Fifth Circuit, however, has analyzed this issue as follows:

      It is clear that the First Step Act grants a district
      judge   limited  authority   to  consider   reducing   a
      sentence previously imposed.     The calculations that
      had earlier been made under the Sentencing Guidelines
      are adjusted “as if” the lower drug offense sentences
      were in effect at the time of the commission of the
      offense. That is the only explicit basis stated for a
      change in sentencing.   In statutory construction, the
      expression of one thing generally excludes another.
      The express back-dating only of Sections 2 and 3 of
      the Fair Sentencing Act of 2010 -- saying the new
      sentence will be conducted “as if” those two sections
      were in effect “at the time the covered offense was
      committed” -- supports [the conclusion] that Congress
      did not intend that other changes were to be made as
      if they too were in effect at the time of the offense.

United States v. Hegwood, 934 F.3d 414, 418 (5th Cir. 2019)

(citation omitted), petition for cert. filed, No. 19-5743

(U.S. Aug. 28, 2019).   The Fifth Circuit went on to

summarize its holding with respect to the reach of

resentencing under Section 404:

      The mechanics of the First Step Act sentencing are
      these.   The district court decides on a new sentence
      by placing itself in the time frame of the original
      sentencing, altering the relevant legal landscape only
      by the changes mandated by the 2010 Fair Sentencing
      Act.

Id.

      Amendment 798’s changes go beyond the scope that the First

Step Act “expressly permit[s]” a court to consider when imposing

a reduced sentence pursuant to Section 404.     Section 404

references the Fair Sentencing Act.     First Step Act § 404(b).


                                  [8]
The Fair Sentencing Act, of course, addresses the disparity in

sentencing between crack and powder cocaine offenses.    See

Dorsey v. United States, 567 U.S. 260, 264 (2012).    Amendment

798 derives from an entirely different source.   It constitutes

the Sentencing Commission’s response to the void-for-vagueness

jurisprudence of the Supreme Court expressed in Johnson v.

United States, 135 S. Ct. 2551, 2557-61 (2015), but declared

inapplicable to the Sentencing Guidelines in Beckles v. United

States, 137 S. Ct. 886, 894-95 (2017).   It is thus not clear

that Amendment 798’s changes are a permissible ground for

resentencing under the First Step Act.

     Concepcion fares no better if the Court construes his

Amendment 798 argument as requesting independent relief under

section 3582(c)(2) of title 18 of the United States Code.

Section 3582(c)(2) provides that a court may modify a final term

of imprisonment when the defendant was “sentenced to a term of

imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission . . . if such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.”   While Amendment 798 may have

lowered Concepcion’s sentencing range, modifying his sentence on

this basis would not be “consistent with applicable policy

statements” because the Sentencing Commission did not make

Amendment 798’s changes retroactive.   See U.S.S.G.


                                 [9]
§ 1B1.10(b)(1) (2009) (directing court on section 3582(c)(2)

motion to determine the “amended guideline range that would have

been applicable to the defendant if the amendment(s) to the

guidelines listed in subsection (d) had been in effect at the

time the defendant was sentenced”); id. § 1B1.10(d) (omitting

Amendment 798 from list of retroactive guideline amendments in

subsection (d)); Dillon v. United States, 560 U.S. 817, 821

(2010) (recognizing that a motion under section 3582(c)(2)

authorizes a court to reduce a defendant’s term of imprisonment

“[w]hen the Commission makes a Guidelines amendment

retroactive”); United States v. Godin, 522 F.3d 133, 135 (1st

Cir. 2008) (per curiam) (“The Sentencing Commission’s decision

not to make the amendment retroactive means the defendant is not

entitled, under the procedure set forth in 18 U.S.C.

§ 3582(c)(2), to further proceedings in which the district court

. . . may choose to adjust the sentence employing the more

lenient amendment to calculate the guideline range.”).

     The First Circuit retains the discretionary authority to

remand a case for resentencing based on non-retroactive

amendments to the Sentencing Guidelines in a narrow sub-set of

cases.   See United States v. Frates, 896 F.3d 93, 100-03 (1st

Cir. 2018) (summarizing “Godin/Ahrendt Doctrine” permitting

remand to district court to resentence defendant based on

Sentencing Commission’s subsequent non-retroactive amendments to


                               [10]
Sentencing Guidelines) (citing United States v. Ahrendt, 560

F.3d 69, 78-80 (1st Cir. 2009); Godin, 522 F.3d at 134-36).

These cases suggest that remand is appropriate when (1) the

Sentencing Commission adopts substantive, non-retroactive (2)

that is adopted before the defendant’s sentence becomes final on

appeal, and (3) the amendment would have lowered the defendant’s

guideline range if it had been in effect at the initial

sentencing.    See Frates, 896 F.3d at 102.

     Even taking the First Circuit’s description of its own

authority to remand as a suggestion that district courts may

independently consider resentencing in such circumstances, this

doctrine does not apply here for two reasons.      First,

Concepcion’s sentence has already become final on appeal.      ECF

No. 45.    The First Step Act authorizes a resentencing for

defendants whose sentences would be different after the Fair

Sentencing Act but does not render sentences non-final for other

reasons.    Second, this doctrine ordinarily does not apply if

resentencing would be complex, as it would in this case without

ready access to the charging documents. 1     See Frates, 896 F.3d at

101-02.


     1 To determine whether Amendment 798 would reduce
Concepcion’s sentence, this Court would need determine whether
any of his prior offenses constitute predicate offenses for the
career offender designation today. See U.S.S.G. § 4B1.2(a).
This would require determining whether, in 1997, Concepcion was
convicted of an intentional form of the Massachusetts offenses


                                [11]
     Thus this Court declines to consider Amendment 798 to

the Sentencing Guidelines on the defendant’s motion under




of armed carjacking, armed robbery, or assault and battery with
a dangerous weapon. See Concepcion PSR 13; United States v.
Starks, 861 F.3d 306, 324 (1st Cir. 2017) (Massachusetts armed
robbery is not categorically a violent felony under the Armed
Career Criminal Act); United States v. Windley, 864 F.3d 36, 39
(1st Cir. 2017) (per curiam) (reckless form of Massachusetts
assault and battery with a dangerous weapon is not a violent
felony under the Armed Career Criminal Act); United States v.
Tavares, 843 F.3d 1, 13 (1st Cir. 2016) (Massachusetts assault
and battery with a dangerous weapon is a divisible offense for
purposes of the career offender guideline’s crime of violence
standard); United States v. Willings, 588 F.3d 56, 58 n.2 (1st
Cir. 2009) (decisions construing the phrase “violent felony” in
the Armed Career Criminal Act “inform the construction” of the
phrase “crime of violence” in the career offender guideline);
Beazer v. United States, 360 F. Supp. 3d 1, 16 (D. Mass. 2019)
(Massachusetts carjacking is not categorically a violent felony
under the Armed Career Criminal Act).
     To conduct this inquiry, the Court would “need to look at
Shepard documents to identify the specific offenses for which
[he] was convicted and determine if those satisfy the
definition. This process would also require identifying and
tracking down Shepard documents . . . , analyzing those
documents to ascertain [his] specific offenses of conviction,
and deciding whether those offenses qualify as crimes of
violence.” United States v. Wurie, 867 F.3d 28, 36-37, 36 n.8
(1st Cir. 2017) (ruling that despite elimination of the residual
clause in the career offender guideline, it was “not prudent to
remand [the] case for resentencing” as there was still “a
significant possibility that [the defendant] would be subject to
the career offender enhancement under the force clause” for his
Massachusetts convictions of “resisting arrest, larceny from the
person, ABDW, and assault and battery on a policy officer,” the
“remand [would] potentially lead to a time-consuming process,
and sentencing courts are not mandated to take into
consideration non-retroactive substantive amendments to the
Guidelines”); see also Shepard v. United States, 544 U.S. 13, 16
(2005) (Shepard documents to consider when evaluating sentence
under the Armed Career Criminal Act include charging documents,
plea agreements, plea colloquy transcripts, and trial judge’s
explicit factual findings “to which the defendant assented”).


                              [12]
section 404 of the First Step Act and section 3582(c)(2) of

title 18 of the United States Code.

IV.   Conclusion

      For these reasons the Court DENIES Concepcion’s motion for

resentencing under the First Step Act, ECF No. 69.

      SO ORDERED.

                                         /s/ William G. Young
                                         WILLIAM G. YOUNG
                                         DISTRICT JUDGE




                               [13]
